   Case 1:17-cr-00050-RGA Document 46 Filed 10/23/18 Page 1 of 3 PageID #: 555



                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE


UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                v.                            )       Criminal Action Nos. 17-50-RGA
                                              )
ZAHID ASLAM,                                  )
                                              )
                       Defendant.             )

                      JOINT MOTION TO CONTINUE PLEA HEARING

        NOW COMES the parties, the United States of America, by and through its attorneys, David

C. Weiss, United States Attorney for the District of Delaware, and Robert F. Kravetz and Jennifer L.

Hall, Assistant United States Attorneys (the “Government”), and the defendant, Zahid Aslam

(“Defendant”), by and through his attorneys, Thomas A. Foley and James P. Ulwick, Esquire, who

move jointly to continue the plea hearing in the above-captioned matter. In support of the motion,

the parties represent the following:

         1. On September 18, 2018, the Court held a scheduling conference, at which time it

scheduled the Defendant’s Rule 11 Change of Plea Hearing (the “Plea Hearing”) for October 25,

2018.

         2. During that scheduling conference, the parties informed the Court that the Defendant

would enter a guilty plea to resolve pending criminal charges, and that the parties had reached the

framework of a non-criminal settlement relating to other conduct.

         3. The latter-referenced civil settlement requires the concurrence of a separate, federal

agency, as well as regulators from at least two separate States. To date, those separate regulatory

entities have not concluded their review processes – and will not do so by the date of the Plea Hearing.
  Case 1:17-cr-00050-RGA Document 46 Filed 10/23/18 Page 2 of 3 PageID #: 556



          4. Accordingly, the parties respectfully request that the Court continue the Plea Hearing by

approximately one month. The parties understand that the Court has availability on its calendar to

schedule the Plea Hearing the week of November 26, 2018. The parties respectfully request that the

Court schedule the Plea Hearing on Friday, November 30, 2018, at 1:30 p.m. The parties expect that

the Plea Hearing for the Defendant, as well as a separate corporate plea, will take approximately two

hours.

          5. Given that the parties expect that this complex criminal case will be resolved via plea

agreement, the parties assert that the ends of justice would be served by the Court granting a

continuance of approximately one-month to schedule the Plea Hearing; and that the ends of justice in

granting a relatively brief continuance outweigh the interests of the public and the Defendant in a

speedy trial. 18 U.S.C. § 3161(h)(7)(A).

         6.   A proposed Order is attached.

                                                         Respectfully Submitted,

                                                         DAVID C. WEISS

                                                         United States Attorney
                                                         District of Delaware

       /s/                                     By:              /s/
Thomas A. Foley                                          Robert F. Kravetz
James P. Ulwick                                          Jennifer L. Hall
Attorneys for Defendant                                  Assistant United States Attorneys


Dated: October 23, 2018




                                                     2
   Case 1:17-cr-00050-RGA Document 46 Filed 10/23/18 Page 3 of 3 PageID #: 557



                            IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF DELAWARE


UNITED STATES OF AMERICA,                    )
                                             )
                         Plaintiff,          )
               v.                            )       Criminal Action Nos. 17-50-RGA
                                             )
ZAHID ASLAM,                                 )
                                             )
                         Defendant.          )

                                             ORDER


       WHEREAS, the parties filed a Joint Motion to Continue Plea Hearing on October 23, 2018;

       WHEREAS, the parties requested a date for a Change of Plea Hearing the week of

November 26, 2018;

      NOW THEREFORE, IT IS HEREBY ORDERED that:

      1)    A Change of Plea Hearing will be held on Friday, November 30, 2018, at 1:30 p.m., in

Courtroom No. 6A on the 6th Floor, Boggs Federal Building, Wilmington, Delaware.

      2)    The Court will allocate 120 minutes for this hearing and a Change of Plea Hearing on a

related corporate guilty plea.

      3)    For the reasons set forth in the Joint Motion, the time between October 23, 2018, and

November 30, 2018, shall be excludable under the Speedy Trial Act in the interests of justice (18

U.S.C. §3161 et seq.).



____________________________                                ________________________________
Date                                                        United States District Judge


                                                 3
